         4:19-bk-11089 Doc#: 11 Filed: 03/11/19 Entered: 03/11/19 08:45:09 Page 1 of 1
Form onoppobj
                                    UNITED STATES BANKRUPTCY COURT
                                          Eastern District of Arkansas


In Re:      Theodore Simpson, III                                              Case No.: 4:19−bk−11089
            Debtor                                                             Chapter: 7
                                                                               Judge: Ben T. Barry
Nationstar Mortgage LLC d/b/a Mr. Cooper                                       MOVANT
vs.
Theodore Simpson, III                                                          RESPONDENTS
and Richard L. Cox, Trustee

                       ORDER ON AND NOTICE OF OPPORTUNITY TO OBJECT TO
                     MOTION FOR RELIEF FROM STAY AND/OR FOR ABANDONMENT


YOU ARE HEREBY NOTIFIED that a Motion for Relief from Stay pursuant to 11 U.S.C. §362(d) and/or for
Abandonment pursuant to 11 U.S.C. §554 was filed by Movant on 3/8/19.

9 − Motion for Relief from Stay and Motion to Abandon . Fee Amount $181 Filed by Leslie N. Mann on behalf of
Nationstar Mortgage LLC d/b/a Mr. Cooper (Mann, Leslie)


YOU ARE FURTHER NOTIFIED THAT you have twenty−one (21) days from the date of this Notice to file a
written response. If a response is filed, a hearing will be held as follows:

4/18/19 at 09:00 AM at:

300 W. 2nd Street, 1st Floor, Little Rock, AR 72201

FAILURE TO FILE A RESPONSE TO THIS MOTION FOR RELIEF FROM STAY AND/OR FOR
ABANDONMENT SHALL BE DEEMED A STATEMENT OF NO OPPOSITION TO THE MOTION AND
A WAIVER OF THE RIGHT TO A HEARING UNDER 11 U.S.C. §362(d) AND §554, AND THE COURT
MAY ENTER, WITHOUT FURTHER NOTICE, AN ORDER GRANTING THE MOTION.

If no objection or response is filed, counsel for the moving party shall submit the precedent granting the motion
forthwith.

It is hereby ORDERED that, if and to the extent the automatic stay is in force, it shall remain in force pursuant to 11
U.S.C. §362(e) pending disposition of the Motion for Relief from Stay.

IT IS SO ORDERED

Dated: 3/11/19



                                             UNITED STATES BANKRUPTCY JUDGE
